Title: From George Washington to Thomas Jefferson, 2 June 1784
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Mount Vernon 2d June 1784.

It was not until I had arrived at Annapolis, on my way home, that I heard of Colo. Humphrys’s appointment as Secretary to the Commissioners for forming Commercial Treaties in Europe.
Permit me now Sir, to recommend him to your countenance and friendship, which I would not do, did I not think him deserving of both. In him you will find a good Scholar, natural &

acquired abilities, great integrity, and more than a common share of prudence. I am certain he will abuse no confidence which may be reposed in him—that he will attempt to discharge the duties of his Office faithfully—and will make grateful returns for your Civilities.
I sincerely wish you a pleasant voyage, the perfect accomplishment of your mission—and in due time, that you may be restored to your friends in this Country; being with great attachment Dr Sir, Yr Most Obedt and Affecte Hble Servt

G: Washington

